Citation Nr: 0830389	
Decision Date: 09/08/08    Archive Date: 09/16/08

DOCKET NO.  04-11 795A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Fennie Loretta Fiddler, 
Attorney at Law


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from April 1971 to April 
1972.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida. 

In a December 2006 decision, the Board denied the veteran's 
claim.  The veteran appealed this determination to the United 
States Court of Appeals for Veterans Claims (Court).  By 
order dated May 1, 2008, the Court vacated the Board's 
decision and remanded the claim to the Board pursuant to the 
terms of a Joint Motion for Remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The parties to the Joint Motion for Remand have identified 
two issues that need to be addressed by the Board.  The first 
issue identified is to associate with the claims folder the 
transcript of an August 2006 hearing referenced in the 
Board's decision.  The record does not disclose such a 
hearing transcript, and a search within the Veterans Appeals 
Contact and Locator System (VACOLS) indicates that such a 
hearing was not conducted in this case.  The Board's 
reference to hearing testimony in its December 2006 decision 
appears to have been a typographical error.

The parties next requested the Board to discuss whether a 
service medical entry noting the veteran's "moderate stress 
of duty in a foreign combat zone," in connection with a 
diagnosis of heroin drug dependency, corroborates combat 
exposure in this case.  

It clearly does not.

Service in or near a "combat zone" does not necessarily 
mean that the veteran himself engaged in combat against the 
enemy.  See VAOPGCPREC 12-99 (Oct. 18, 1999).  Whether or not 
a veteran "engaged in combat with the enemy" must be 
determined through recognized citations or other official 
records.  No single item of evidence is determinative, and VA 
must assess the credibility, probative value, and relative 
weight of each item.  Id.  The veteran's assertions of combat 
service are not ignored, but are evaluated along with other 
evidence.  Id.

A showing of no more than service in a general "combat 
area" or "combat zone" is also insufficient to trigger the 
evidentiary benefit of 38 U.S.C.A. § 1154(b).  Moran v. 
Peake, 525 F.3d. 1157 (Fed.Cir. 2008).  The veteran must be 
found to have engaged with the enemy in order for the 
provisions of 38 U.S.C.A. § 1154(b) to apply.  Stone v. 
Nicholson, 480 F.3d 1111 (Fed.Cir. 2007).

The Board must note that the veteran has provided virtually 
no details concerning his claimed stressors, despite an 
October 2001 RO letter which notified him of the types of 
evidence and/or information deemed necessary to verify his 
claimed stressors.  In a January 2004 statement, the veteran 
referenced coming under enemy attack on August 7, 1971, at 
"Cammaron" Bay.  However, his service personnel records 
show that he departed for Vietnam on August 6, 1971, and his 
Department of Defense (DD) Form 214 documents Vietnam service 
beginning on September 2, 1971.  Thus, there is no basis to 
seek verification of this claimed event, undermining his 
creditability with the Board.

The veteran next alleges coming under enemy attack while 
assigned to the 172nd Engineer Attachment stationed at 
DaNang, and reports generalized stressors of seeing dead and 
wounded bodies while performing "special construction 
activities."  He has not provided any specific dates for 
these claimed events.

In August 2008, the veteran's representative submitted 
additional evidence in support of this claim.  This included 
a statement from the veteran that he witnessed his friend 
"Lace" step on a land mine the first week he was stationed 
in Vietnam.  However, the veteran did not provide his 
friend's last name or the location of injury.  Buddy 
statements report that the veteran's unit came under enemy 
fire and rocket attacks while stationed in Vietnam, but the 
approximate dates and locations of those attacks were also 
not provided.

Additional evidence added to the record includes a February 
2007 VA clinical record stating that the veteran is being 
treated for PTSD "due to his Vietnam experiences."  Those 
experiences, however, are not identified.  

In order for VA to attempt to verify a claimed in-service 
stressor, the veteran must provide at a minimum (1) a 
stressor that can be documented; (2) the location where the 
incident took place; (3) the approximate date within a two-
month period of the incident; and (4) the unit of assignment 
at the time the stressful event occurred.  M21-1MR, Part IV, 
Subpart ii, 1.D.14.d.  With the information provided by the 
veteran, VA has no basis to seek verification of these 
claimed events.

In light of the newly submitted lay statements, for which the 
veteran's counsel has not waived RO consideration of this 
evidence in the first instance, the Board finds that remand 
is warranted to afford the veteran the opportunity to provide 
the details of his claimed stressors that conform to the 
requirements of M21-1MR, Part IV, Subpart ii, 1.D.14.d.

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran's counsel (see 
August 6, 2008 letter wherein the veteran's 
counsel requested limiting direct contact 
with the veteran) and once again request the 
veteran to provide the following:

a) further information as to the dates, 
locations and approximate date within a two-
month period of him coming under enemy 
attacks at DaNang, witnessing dead and 
injured soldiers while performing "special 
construction activities," and any other 
claimed stressors; and the full name of his 
friend "Lace" who he witnessed stepping on 
a land mine, his unit of assignment, and the 
approximate date and location of his claimed 
injury; and
    
b) provide corrective notice of the criteria 
for establishing a disability rating and 
effective date of award consistent with the 
holding in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

2.  Obtain complete clinical records from 
the VA Medical Center in Gainesville, 
Florida, since May 2007.

3.  If and only if the veteran provides 
sufficient stressor details that meet the 
criteria of M21-1MR, Part IV, Subpart ii, 
1.D.14.d, seek verification of those 
stressors from the U.S. Army Joint Services 
Records Research Center (JSRRC).

4.  Upon completion of the above, make a 
specific determination as to whether or not 
the veteran was exposed to a stressor event 
in service.  If necessary, conduct any 
further development warranted based upon the 
determination.

5.  Thereafter, readjudicate the claim.  If 
the claim remains denied, furnish the 
veteran and his representative a 
supplemental statement of the case (SSOC) 
that considers all evidence associated with 
the record since the June 2004 SSOC 
(including the temporary claims folder), and 
give them an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

